Citation Nr: 0518018	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-19 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected pes planus with calcaneal spurs and plantar 
fasciitis of the left foot, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for service-
connected pes planus with calcaneal spurs and plantar 
fasciitis of the right foot, currently evaluated as 10 
percent disabling.

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected spinal stenosis, lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issue of entitlement to an initial evaluation in excess 
of 10 percent for service-connected spinal stenosis, lumbar 
spine is remanded to the RO via the Appeals Management Center 
in Washington, D.C., for additional evidentiary development.


FINDINGS OF FACT

1.  Service-connected pes planus with calcaneal spurs and 
plantar fasciitis of the left foot is currently manifested by 
subjective complaints of pain and moderate limitation of 
endurance that is productive of moderate impairment.

2.  Service-connected pes planus with calcaneal spurs and 
plantar fasciitis of the right foot is currently manifested 
by subjective complaints of pain and moderate limitation of 
endurance that is productive of moderate impairment.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for service-
connected pes planus with calcaneal spurs and plantar 
fasciitis of the left foot have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2004); 38 C.F.R. § 4.71a, 
Diagnostic Code 5276-5284 (2004).


2.  The criteria for an increased evaluation for service-
connected pes planus with calcaneal spurs and plantar 
fasciitis of the right foot have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2004); 38 C.F.R. § 4.71a, 
Diagnostic Code 5276-5284 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

With respect to the issues of entitlement to increased 
evaluations for service-connected bilateral pes planus with 
calcaneal spurs and plantar fasciitis, the RO has provided 
the veteran with express notice of the provisions of the VCAA 
in correspondence dated in November 2002, in which it 
provided the veteran with an explanation of how VA would 
assist him in obtaining necessary information and evidence.  
The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  In 
this regard, pertinent clinical records from VA for the 
period from 1998 to 2004 have been obtained and associated 
with the record.  Furthermore, he has been provided with VA 
examinations of his disabilities during the course of the 
pertinent time period at issue, most recently in April 2003.  
Finally, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

The history of the veteran's claim shows that service 
connection was granted for bilateral pes planus by rating 
decision of July 1946.  VA's characterization of the pes 
planus disability has since been expanded to include 
bilateral calcaneal spurs and plantar fasciitis.  The 
disability is currently assigned a 10 percent disability 
rating for each foot.  When, as in the present case, 
compensation for a particular disability has already been 
established, and an increased disability rating is at issue, 
the Board need only concern itself with evidence showing the 
present level of impairment caused by the disability at 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  Separate diagnostic codes identify the various 
disabilities.  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2004).

The veteran's pes planus, calcaneal spurs, and plantar 
fasciitis of each foot are currently rated as 10 percent 
disabling under the criteria contained in 38 C.F.R. § 4.71a, 
Diagnostic Code 5276-5284.  This rating contemplates moderate 
pes planus manifested by weight-bearing line over or medial 
to great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, as well as moderate foot 
disability.  


Severe pes planus, manifested by objective evidence of marked 
deformity such as pronation or abduction, pain on 
manipulation and use accentuated, indication of swelling on 
use, or characteristic callosities, warrants the assignment 
of a 20 percent rating if it is unilateral, or a 30 percent 
rating if it is bilateral.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276.  For pronounced pes planus manifested by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, the assignment of a 30 percent rating is 
warranted if it is unilateral, or a 50 percent rating if it 
is bilateral.  Id. 

The provisions of Diagnostic Code 5284 provide the assignment 
of a 20 percent rating for moderately severe foot disability 
due to residuals of injury, a 30 percent rating for severe 
foot disability due to residuals of injury, and a 40 percent 
rating for actual loss of use of the affected foot.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.

The current medical evidence includes VA treatment reports 
dated from 2003 to 2004, which show that the veteran's feet 
were painful on use, with bilateral heel pain, and foot 
mechanics that were characterized as "poor" due to his 
bilateral pes planus disability.  A private orthopedic 
consultation in January 2003 shows that the veteran 
complained of bilateral foot pain.  Private computerized 
tomography scans revealed bilateral calcaneal spurs 
indicative of chronic plantar fasciitis.  

VA examination in April 2003 shows that the veteran 
complained of moderate to severe bilateral foot pain on 
prolonged standing which was improved with rest and was 
partially relieved with medication.  He reported that he 
experienced some increased foot pain when walking, but was 
able to ambulate a distance of at least several city blocks.  
He denied having any foot falls or foot trauma.  He 
described his foot pain as being not well localized and was 
not manifested by any redness of the skin or swelling.  
Physical examination revealed bilateral pes planus, without 
the presence of any lesions, specific point tenderness, 
gross deformity, or evidence of any ischemic or embolic 
changes.  He was able to flex and extend all of his toes 
without difficulty or pain.  His pedal pulses were easily 
palpable on either foot.  The sensory examination of both 
feet was intact without deficit, with 5/5 motor strength, 
bilaterally.  


Applying the criteria of Diagnostic Codes 5276 and 5284 to 
the pes planus with calcaneal spurs and plantar fasciitis of 
each foot, the Board finds that the 10 percent evaluation 
currently assigned for each foot adequately compensates the 
veteran for the present state of his disability.  The 
relevant medical evidence objectively demonstrates that each 
affected foot is disabled by pain and moderate limitation of 
endurance in that the veteran aggravates his bilateral foot 
pain on prolonged standing and walking, although he was 
capable of walking a distance of several city blocks.  
However, his foot disability due to pes planus, calcaneal 
spurs, and plantar fasciitis is not manifested by objective 
evidence of marked deformity such as pronation or abduction, 
pain on manipulation, indication of swelling on use, or 
characteristic callosities that would signify moderately 
severe impairment warranting the assignment of a rating 
greater than 10 percent, as contemplated in Diagnostic Codes 
5276 and 5284.  

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed 
by the disorder, including pain, weakness, limitation of 
motion, and lack of strength, speed, coordination or 
endurance.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  
The evidence shows that the bilateral foot disability is 
manifested by pain, limitation of motion, and lack of 
endurance, in that the veteran is limited in standing and 
walking.  Diagnostic Codes 5276 and 5284 are not, however, 
based on limitation of motion, and incorporate all of the 
functional limitations resulting from the foot disability.  
See Johnson v. Brown, 9 Vet. App. 7 (1996).  Consideration 
of the functional limitations does not, therefore, result in 
entitlement to a higher rating.

In view of the foregoing discussion, the Board concludes 
that the evidence does not support an award of an increased 
evaluation greater than 10 percent for each foot for the 
veteran's service-connected pes planus with calcaneal spurs 
and plantar fasciitis.  Because the evidence in this case is 
not approximately balanced with respect to this issue, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2004); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As the current evidence does not present an exceptional or 
unusual disability picture with regard to the veteran's 
service-connected bilateral pes planus with calcaneal spurs 
and plantar fasciitis, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards, the RO's failure to 
consider or to document its consideration of this section 
was not prejudicial to the veteran.  38 C.F.R. § 3.321(b)(1) 
(2004).  


ORDER

An increased evaluation for service-connected pes planus with 
calcaneal spurs and plantar fasciitis of the left foot is 
denied.

An increased evaluation for service-connected pes planus with 
calcaneal spurs and plantar fasciitis of the right foot is 
denied.


REMAND

In correspondence dated in March 2004, the veteran indicated 
that his service-connected spinal stenosis of his lumbar 
spine had worsened since the time of his previous VA 
examination of April 2003 and requested to be scheduled for a 
new medical examination.  In view of his request, and because 
over two years has elapsed since the time of the most recent 
examination, the Board finds that a remand for a new medical 
evaluation is warranted so that a detailed picture of the 
current state of his back disability may be obtained.  See 
Weggenmann v. Brown, 5 Vet. App. 281 (1993).

1.  The veteran must be contacted and 
asked to provide a list of all 
healthcare providers who treated his low 
back disorder for the period since March 
2004, the date of his most recent 
treatment at a VA facility for this 
disability.  After obtaining the 
necessary waivers, the RO must attempt 
to obtain copies of all such treatment 
records not already associated with the 
claims folder for their inclusion into 
the evidence.

2.  Thereafter, the RO must arrange for 
the veteran to undergo the appropriate 
VA examination for spine disorders for 
the purpose of ascertaining the current 
nature and extent of severity of his 
service-connected spinal stenosis of the 
lumbar spine.  Any indicated diagnostic 
tests and studies must be accomplished.  
The examiner must review the veteran's 
claims folder in conjunction with the 
examination.  All pertinent 
symptomatology and findings must be 
reported in detail, to include, in 
degrees, the exact forward flexion of 
the veteran's thoracolumbar spine; in 
degrees, the combined range of motion of 
the thoracolumbar spine, the combined 
range of motion refers to the sum of the 
range of motion in degrees on all axis 
of movement - forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation; 
state whether the back disability 
results in muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour, such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis; whether the veteran 
has ankylosis of the entire 
thoracolumbar spine, and if so, is the 
thoracolumbar spine fixed in flexion or 
extension, and does the ankylosis result 
in one or more of the following: 
difficulty walking because of a limited 
line of vision; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial subluxation or dislocation; 
or neurologic symptoms due to nerve root 
stretching.  The examiner must also 
comment upon whether the 
service-connected spinal stenosis of the 
lumbar spine involves only the nerves, 
or does it also involve the muscles and 
joint structure; whether the service-
connected spinal stenosis of the lumbar 
spine causes weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil 
occupation.  If the severity of these 
manifestations cannot be quantified, the 
examiner must so indicate.  With respect 
to the subjective complaints of pain, 
the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected spinal stenosis 
of the lumbar spine, the presence or 
absence of changes in condition of the 
skin indicative of disuse due to this 
low back disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to this low back 
disability.  The examiner must also 
comment upon whether there are any other 
medical or other problems that have an 
impact on the functional capacity 
affected by the service-connected spinal 
stenosis of the lumbar spine, and if 
such overlap exists, the degree to which 
the nonservice-connected problem(s) 
creates functional impairment that may 
be dissociated from the impairment 
caused by the service-connected low back 
disability.  If the functional 
impairment created by the nonservice-
connected problem(s) cannot be 
dissociated, the examiner must so 
indicate.  The examiner must address the 
question of whether there are 
incapacitating episodes of elevated 
symptomatology associated with the 
veteran's service-connected spinal 
stenosis of the lumbar spine and, if so, 
is the veteran's spinal stenosis of the 
lumbar spine manifested by 
incapacitating episodes having a total 
duration of at least one week but less 
than 2 weeks during the previous 12 
months, and is the veteran's spinal 
stenosis of the lumbar spine manifested 
by incapacitating episodes having a 
total duration of at least 2 weeks but 
less than 4 weeks during the previous 12 
months, is the veteran's spinal stenosis 
of the lumbar spine manifested by 
incapacitating episodes having a total 
duration of at least 4 weeks but less 
than 6 weeks during the previous 12 
months, is the veteran's spinal stenosis 
of the lumbar spine manifested by 
incapacitating episodes having a total 
duration of at least 6 weeks during the 
previous 12 months?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  The examination report must 
be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims on appeal.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation must be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Following the aforementioned 
actions, the claim of entitlement to an 
initial rating in excess of 10 percent 
for spinal stenosis of the lumbar spine 
for the period commencing on May 14, 
1998 must be considered based on all 
evidence of record.  If the maximum 
benefit sought is not awarded, the 
veteran and his representative must be 
provided with a Supplemental Statement 
of the Case containing notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time must be 
allowed for response.  The case must 
then be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

THIS CLAIM MUST BE AFFORDED EXPEDITIOUS TREATMENT.  The Board 
observes that the appellant in the present appeal is over 80 
years old.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


